Name: 90/260/EEC: Commission Decision of 4 May 1990 concerning the establishment of a Community Support Framework for assistance from the European Social Fund for objectives 3 and 4 in Spain (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  employment;  EU finance
 Date Published: 1990-06-09

 Avis juridique important|31990D026090/260/EEC: Commission Decision of 4 May 1990 concerning the establishment of a Community Support Framework for assistance from the European Social Fund for objectives 3 and 4 in Spain (Only the Spanish text is authentic) Official Journal L 146 , 09/06/1990 P. 0027 - 0028*****COMMISSION DECISION of 4 May 1990 concerning the establishment of a Community Support Framework for asssistance from the European Social Fund for objectives 3 and 4 in Spain (Only the Spanish text is authentic) (90/260/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2052/88 of 24 June 1988 on the tasks of the Structural Funds and their effectiveness and on coordination of their activities between themselves and with the operations of the European Investment Bank and the other existing financial instruments (1), in particular Article 10 (3) thereof, Having regard to the opinion of the Consultative Committee of the European Social Fund, Whereas, pursuant to Article 10 (3) of Regulation (EEC) No 2052/88, the Commission, on the basis of plans presented by Member States to combat long-term unemployment and to facilitate the occupational integration of young people, as part of the partnership and in agreement with the Member State concerned, establishes the Community Support Framework for realizing Objectives 3 and 4; Whereas, pursuant to the second paragraph of this Article, the Community Support Framework shall lay down in particular the priorities adopted, the forms of assistance, the indicative financing plan and the duration of the assistance; Whereas Council Regulation (EEC) No 4253/88 of 19 December 1988 laying down provisions for implementing Regulation (EEC) No 2052/88 as regards coordination of the activities of the different Structural Funds between themselves and with the operations of the European Investment Bank and the other existing financial instruments (2) sets out in Title III, Articles 8 et seq., the conditions for drawing up and implementing the Community Support Frameworks; Whereas Council Regulation (EEC) No 4255/88 of 19 December 1988 laying down provisions for implementing Regulation (EEC) No 2052/88 as regards the European Social Fund (3) sets out the conditions for implementing this financial instrument; Whereas the Government of Spain has presented a plan including operations to combat long-term unemployment and to facilitate the occupational integration of young people; Whereas the measures for implementing Objectives 3 and 4 in the Autonomous Communities of Asturias, Galicia, Andalusia, Valencia, the Canary Islands, Castile-La Mancha, Castile-LÃ ©on, Murcia, Extremadua and Ceuta and Melilla were taken into consideration when drawing up the Community Support Framework for the regions covered by Objective 1; Whereas this Community Support Framework has been drawn up in agreement with the Member State concerned under the partnership as defined by Article 4 of Regulation (EEC) No 2052/88; Whereas this Community Support Framework covers all of Spanish territory except for the regions covered by Objective 1; Whereas the guidelines adopted by the Commission (89/C 45/04), in application of Article 4 of Regulation (EEC) No 4255/88, set out the Community choices and criteria in respect of action against long-term unemployment and occupational integration of young people (1); Whereas this Decision is in conformity with the opinion of the European Social Fund Committee; Whereas, pursuant to Article 10 (2) of Regulation (EEC) No 4253/88, this Decision is transmitted to the Member State as a declaration of intent; Whereas, pursuant to Article 20 (1) and (2) of Regulation (EEC) No 4253/88, the budgetary commitments relating to the contribution from the Structural Funds towards financing the assistance covered by the Community Support Frameworks will be result of subsequent Commission Decisions when the relevant measures are approved, HAS ADOPTED THIS DECISION: Article 1 The Community Support Framework for assistance from the European Social Fund under Objectives 3 and 4 is approved for the period 1 January 1990 to 31 December 1992 for all of Spanish territory, except for the regions covered by Objective 1. The Commission declares its intention to contribute to the implementation of this Community Support Framework according to the conditions set out therein, and in conformity with the rules and guidelines governing operation of the European Social Fund. Article 2 The Community Support Framework contains the following essential elements: (a) the priorities chosen: - for objective 3: - technological training, basic and further vocational training, - subsidies towards recruitment and towards the creation of self-employed activities, - measures to support women and the categories of persons at a disadvantage on the labour market; - for objective 4: - technological training, basic and further vocational training, - subsidies towards recruitment and towards the creation of self-employed activities, - measures to support women and the categories of persons at a disadvantage on the labour market; (b) an outline of the forms of assistance which will be implemented mainly in the form of operational programmes; (c) an indicative financing plan setting out the total appropriations, which amount to ECU 1 251,11 million for the whole of the period concerned ECU 563 million of which is chargeable to the European Social Fund and the rest to national, regional or local public authorities. In rough terms this breaks down as follows: - ECU 169,35 million for Objective 3, - ECU 388,05 million for Objective 4, - ECU 5,60 million (Article 1 (2) of Regulation (EEC) No 4255/88). Article 3 This Decision is addressed to the Kingdom of Spain. Done at Brussels, 4 May 1990. For the Commission Vasso PAPANDREOU Member of the Commission (1) OJ No L 185, 15. 7. 1988, p. 9. (2) OJ No L 374, 31. 12. 1988, p. 1. (3) OJ No L 374, 31. 12. 1988, p. 21. (1) OJ No C 45, 24. 2. 1989, p. 6.